Citation Nr: 0404913
Decision Date: 02/20/04	Archive Date: 05/14/04

DOCKET NO. 00-20 676                        DATE FEB 20 2004

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana

THE ISSUE

Entitlement to service connection for rotoscoliosis of the thoracic spine with convexity to the right, claimed as secondary to service-connected conditions.

REPRESENTATION

Appellant represented by: Mark R. Lippman, Attorney

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel



INTRODUCTION

The veteran had active duty service from January 1955 to January 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. In June 2000, the RO denied claims for service connection for rotoscoliosis of the thoracic spine with convexity to the right, degenerative arthritis, right shoulder, and condition of the left shoulder blade-with all conditions claimed as secondary to the service-connected disability of the left humerus. The veteran appealed the denials of service connection for rotoscoliosis of the thoracic spine with convexity to the right, and a condition of the left shoulder blade. In March 2001, the RO granted the claim for service connection for a condition of the left shoulder blade (specifically, impairment of the left scapula).

In August 2001, the Board denied service connection for rotoscoliosis of the thoracic spine with convexity to the right, claimed as secondary to service-connected conditions. In July 2002, the United States Court of Appeals for Veterans Claims vacated and remanded that part of the Board's decision that denied service connection for rotoscoliosis of the thoracic spine with convexity to the right, claimed as secondary to service-connected conditions.

REMAND

In October 2002 the Board denied the veteran's claim for entitlement to service connection for rotoscoliosis of the thoracic spine with convexity to the right, claimed as secondary to service-connected conditions. The veteran appealed to the United States Court of Appeals for Veterans Claims (Court). In a September 2003 Order, the Court granted the VA General Counsel's and Appellant's Joint Motion For Remand. The Board's decision was vacated and the appellant's claim was remanded for issuance of adequate VCAA notice and for the VA to obtain the

- 2 



veteran's medical records from the VA Medical Center in Shreveport, Louisiana and Dr. Green's medical records from both the VA Medical Center in Shreveport, Louisiana and his medical records from Louisiana State University Medical Center.

Accordingly, the case is REMANDED for the following actions:

1. Notify the appellant of the VCAA provisions, pertaining to the duty to notify and the duty to assist. The appellant should be notified of the evidence needed to substantiate the claim for entitlement to service connection for rotoscoliosis of the thoracic spine with convexity to the right, claimed as secondary to service-connected conditions. Also notify the appellant that VA will obtain records of Federal agencies, the appellant is responsible for submitting records of private health-care providers, unless the appellant signs a release, which would authorize VA to obtain them.

2. The RO must review the claims file and ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) are fully complied with and satisfied. See also 38 C.F .R. § 3.159 (2003).

3. The RO is requested to send the veteran a VA Form 21-4142, Authorization and Consent to Release Information to the Department to Veterans Affairs for Dr. Green.

4. Once the veteran returns the signed forms the RO is requested to obtain the veteran's medical records from Dr. Green.

- 3 



5. The RO is requested to make the claims folder available to a VA orthopedic specialist for review. The orthopedic specialist's written opinion should reflect that such a review was conducted. The orthopedic specialist is requested to express an opinion as to whether it at least as likely as not that the veteran's rotoscoliosis of the thoracic spine with convexity to the right was incurred in or aggravated by service, or proximately due to or the result of a service-connected disease or injury. The orthopedic specialist should provide complete rationales for all conclusions reached and opinions expressed. The veteran should be scheduled for another VA examination if deemed necessary by the VA orthopedic specialist.

6. Following completion of the foregoing, the RO is requested to review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete appropriate corrective action is to be implemented.

7. If the benefit sought on appeal is not granted both the veteran and the veteran's representative should be provided a SSOC on the issue and afforded the appropriate opportunity to respond.

Thereafter, the case should be returned to the Board, if in order. The Board intimates no opinion as to the ultimate outcome of this case. The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

- 4

This claim must be afforded expeditious treatment by the RO. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes). In addition, VBA's Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of all cases that have been remanded by the Board and the Court. See M21-1, Part IV, paras. 8.43 and 38.02.

	C. P. RUSSELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2003).

- 5 




